


Exhibit 10.37
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the "Agreement"), is dated as of March 30, 2004,
between ARX HOLDING CORP., a Delaware corporation (the "Company"), and JOHN F.
AUER (the "Executive").


RECITALS:


WHEREAS, the Company was organized under the laws of Delaware on June 5, 1997
and was newly formed for the purpose of being a holding company to own the stock
of American Strategic Insurance Corp., a Florida corporation ("ASIC'') and
numerous ASIC affiliates (collectively the "ASI Companies");


WHEREAS, pursuant to the Share Purchase Agreement dated as of December 4, 2003
(the "Securities Purchase Agreement"), among Arch Re, as the seller of shares of
the Company's stock, and X.L. Reinsurance Company, Ltd. ("XL'') and ARX
Executive Holdings, LLLP, a Florida limited liability limited partnership (the
"LLLP'') as the buyers of such shares, Arch re has agreed to sell the thirty
five percent (35%) equity interest it owns in the Company to XL (14%) and to the
LLLP (21%) (collectively the "ARX Sale Transaction");


WHEREAS, there exists an Employment Agreement dated August 4, 1997 between ASIC,
as Employer, and Executive, as Employee (the "Prior Employment Agreement")
which, by executing this Agreement, the parties hereto desire to supersede,
replace and terminate;


WHEREAS, the parties recognize that the future growth, profitability and success
of the Company's business will be substantially dependent on the employment of
Executive by the Company; and


WHEREAS, the Company desires to employ Executive, and Executive has indicated
his willingness to provide his services to the Company, all on the terms and
conditions set forth herein;


NOW, THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, and for other good and
valuable consideration, the parties hereto agree as follows:


SECTION 1. Employment; Duties and Responsibilities. The Company hereby agrees to
employ Executive, and Executive hereby accepts employment with the Company, on
the terms and subject to the conditions hereinafter set forth. During the Term
(as defined below) of this Agreement, Executive shall serve as President of the
Company and shall have such duties and responsibilities as are specified by the
Board of Directors of the Company (the "Board") from time to time and as are
consistent with his position. Executive agrees to devote his full time and
efforts to promote the interests of the Company.


SECTION 2. Term. Subject to the provisions and conditions of this Agreement,
Executive's employment hereunder shall commence on the date hereof and shall
continue during the period ending on the fifth (5th) anniversary of the date
hereof (the "Initial Term"). Following the Initial Term, Executive's employment
shall continue for a yearly term from year to year, unless terminated by the
Company or by Executive at least 30 days prior to the end of the fifth (5th)
anniversary of the date hereof, or the current year anniversary, as the case may
be (the Initial Term, as extended herein, if applicable, will be referred to
herein as the "Term").




--------------------------------------------------------------------------------






SECTION 3. Compensation. As compensation and consideration for the performance
by Executive of his obligations hereunder, Executive shall be entitled, during
the Term, to the following:


(a)    Salary. The Company shall pay to Executive a base salary (the "Salary")
in the amount of not less than $250,000 per annum, which may be increased from
time to time upon the approval of the Company's Board. The Salary shall be
payable in accordance with the payroll practices of the Company as the same
shall exist from time to time and shall be subject to such withholding and other
routine employee deductions as may be required from time to time.


(b)    Bonus. Executive shall be eligible to receive a discretionary annual cash
bonus (the "Bonus") based on the performance of the Company. The amount of the
Bonus, if any, with respect to any such annual period shall be determined by the
Board (or the Compensation Committee thereof, if then constituted) in its sole
discretion.


(a)Benefits. Executive shall be eligible to participate in such employee benefit
plans and programs for the benefit of the employees and officers of the Company,
as may be maintained from time to time during the Term, in each case to the
extent and in the manner available to other senior executives of the Company and
subject to the terms and provisions of such plan or program.


(b)Vacation. Executive shall be entitled to reasonable paid vacation periods,
not to exceed twenty days for each full year during the terms of this Agreement,
to be taken at his discretion, in a manner consistent with his obligations to
the Company under this Agreement. Executive shall also be entitled to the same
number of holidays, sick days and other benefits as are generally allowed to
other senior executives of the Company in accordance with the Company's policy
in effect from time to time.


SECTION 4. Exclusivity. Executive agrees to perform his duties, responsibilities
and obligations hereunder efficiently and to the best of his ability. Executive
agrees that he will devote his entire working time, care and attention and best
efforts to such duties, responsibilities and obligations throughout the Term.
Executive also agrees that during the Term he will not engage in any other
business activities, including, without limitation, any business activities that
are competitive with the business activities of the Company or any of its
divisions, subsidiaries or affiliates, whether or not any such activity shall be
engaged in for pecuniary profit, except that Executive may participate in the
activities of professional trade organizations related to the business of the
Company.


SECTION 5. Reimbursement for Expenses. Executive is authorized to incur
reasonable expenses in the discharge of the services to be performed hereunder,
including expenses for travel, entertainment, lodging and similar items in
accordance with the Company's expense reimbursement policy, as the same may be
modified by the Board from time to time. The Company shall reimburse Executive
for all such proper expenses upon presentation by Executive of itemized accounts
of such expenditures in accordance with the financial policy of the Company, as
in effect from time to time.


SECTION 6. Termination.


(a)Death. This Agreement shall automatically terminate upon the death of
Executive and upon such event, Executive's estate shall be entitled to receive
the amounts specified in Section 6 (d) (i) below.






--------------------------------------------------------------------------------




(b)Disability. In the event that Executive shall suffer from an illness,
incapacity, or physical or mental disability which shall have prevented him from
satisfactorily performing his obligations hereunder for a period of at least 180
consecutive days during the Term of this Agreement, this Agreement (other than
Sections 6(d) and 7 hereof), including, but not limited to, the Company's
obligations to pay any Salary or to provide any privileges under this Agreement,
shall terminate, such termination to be effective upon receipt of notice in
accordance with Section 15 hereof.


(c)Cause and Good Reason. The Company may terminate this Agreement (other than
Sections 6(d) and 7 hereof) at any time, with or without "Cause" (as defined
below), and the Executive may terminate this Agreement (other than Sections 6(d)
and 7 hereof) for "Good Reason" (as defined below). If Executive's employment is
terminated pursuant to this Section 6(c), Executive shall be entitled to receive
the amounts specified in Section 6 (d) (i) below. Termination of Executive's
employment hereunder shall be effective upon delivery of such notice of
termination in accordance with Section 15 hereof.


For purposes of this Agreement, "Cause" shall mean: (i) Executive's refusal
(except where due to an illness or injury, or a disability contemplated by
subsection (b) hereof), to perform his duties hereunder, which refusal is
continued, repeated, and unexcused, and where the Executive shall not have begun
to perform his duties within 5 days of receipt by Executive of written notice
from the Company of such refusal, (ii) the Executive's repeated willful or
intentional refusal to follow the lawful instructions, orders or directives of
the Board (or any committee constituted thereunder) with respect to his duties
and responsibilities hereunder, and where the Executive shall not have begun
following such lawful instructions, orders or directives of the Board (or any
committee constituted thereunder) within 5 days of receipt by Executive of
written notice from the Board (or any committee constituted thereunder) of such
refusal, (iii) except as required by law, any willful or intentional act of
Executive that has the effect of materially and adversely injuring the
reputation or business of the Company or any of its divisions, subsidiaries or
affiliates monetarily or otherwise; (iv) any continued or repeated absence from
the Company, unless such absence is (A) approved or excused by the Board or (B)
is the result of Executive's illness, injury, disability or incapacity (in which
event the provisions of Section 6 (b) hereof shall control); (v) Executive's
continued repeated drunkenness while rendering services on behalf of the
Company, where the Executive shall not have taken corrective action within 15
days of receipt by Executive of written notice from the Company of such
drunkenness; (vi) conviction of Executive beyond all appeal periods for, or the
entry of a guilty plea (including nolo contendere or its equivalent) by the
Executive with respect to, the commission of a felony; (vii) the commission by
Executive of an act of fraud or embezzlement against the Company or any of its
divisions, subsidiaries or affiliates; or (viii) any continued material breach
of this Agreement by the Executive that causes harm to the Company, where the
Executive shall not have stopped such breach within 10 days of receipt by
Executive of written notice from the Company of such breach.


If the Executive resigns for "Good Reason," as defined hereinafter, that
resignation will be regarded as the equivalent of a Company termination without
Cause. For purposes of this Agreement, "Good Reason" shall mean: (i) demotion of
the Executive; or (ii) a material breach of this Agreement by the Company,
including but not limited to the .Company's failure to pay compensation or
provide benefits due the Executive under this Agreement, which is not cured
within 15 days of receipt by the Company of a written notice identifying the
breach. In addition, if the Company terminates the Executive without Cause, or
if he is terminated for Cause and there is subsequently a final judicial
determination that this termination was without Cause, and the Company fails to
pay him such Compensation as is required by Section 6(d)(ii), then the
Executive, at his option, may either choose to assert his right to Compensation




--------------------------------------------------------------------------------




under Section 6(d)(ii) or engage in competition otherwise prohibited by Section
7(a). If he engages in competition otherwise prohibited by Section 7(a) he shall
be deemed to have waived his right to Compensation for such period of time that
he is engaging in competition.


(d)Effect of Termination - Payments.


(i)In the event that Executive's employment hereunder terminates for any reason,
the Company shall pay to Executive (or to his beneficiary in the event of his
death) all accrued but unpaid Salary, and all unreimbursed expenses, through the
date of termination.


(ii)In the event that the Company terminates Executive's employment hereunder
without Cause pursuant to Section 6(c), or if the Executive resigns for Good
Reason as provided by Section 6(c), in addition to the amounts set forth in
Section 6 (d)(i), the Company shall continue to pay Executive, until the
termination of the Restricted Period (as defined in Section 7 (a)), the Salary
(less any applicable withholding or similar taxes) at the rate in effect
hereunder on the date of such termination periodically, in accordance with the
Company's prevailing payroll practices, together with the average amount of any
Bonus the Executive has received, over the last two (2) years preceding the year
of such termination (collectively the "Compensation"); provided, that in the
event that the Company gives the Executive a written notice waiving and
releasing its rights under Section 7(a) of this Agreement (the "Waiver Notice"),
the Executive shall not be entitled to receive Compensation after such Waiver
Notice. In the event that the Company terminates the Executive for Cause, and
there is a final judicial determination that there was not Cause for such
termination as defined above in Section 6(c), then the Executive shall be
entitled to receive the Compensation for such periods of time within the
Restricted Period that he is not engaging in competition prohibited by Section
7, unless or until the Company gives the Executive a Waiver Notice.


(iii)In the event Executive accepts other employment or engages in his own
business prior to the last date of the period referenced in Section 6 (d)(ii),
Executive shall forthwith notify the Company, and the Company shall be entitled
to set off from amounts due Executive under Section 6 (d)(ii), fifty percent
(50%) of the amounts paid to Executive in respect of such other employment or
business activity.


(iv)In no event shall a liquidation, dissolution or winding up of the Company
create an obligation on the part of the Company hereunder to pay to Executive
any amount in addition to amounts set forth in Section 6 (d)(i).


(v)Upon any termination of this Agreement, all of the rights, privileges and
duties of Executive hereunder shall cease, except for his rights under this
Section 6(d) and his obligations under Section 7 hereunder.


(vi)In the event that the Company terminates Executive's employment hereunder
without Cause pursuant to Section 6(c), or if Executive resigns for Good Reason
pursuant to Section 6(c), Executive shall have a duty to mitigate with respect
to the payments described in Section 6 (d)(ii) by actively seeking comparable
employment.


(vii)The Company shall have no obligation to pay the Executive Compensation
during any period of time that the Executive is acting in breach of Section 7 of
this Agreement; however, in the event that the Company seeks and obtains an
injunction against the Executive for an extended Restricted Period, as provided
by Section 7(e) of this Agreement, then the Employee




--------------------------------------------------------------------------------




shall be entitled to receive Compensation during that Extended Period unless his
employment was appropriately terminated for Cause.


SECTION 7. Non-Competition and Secrecy.


(a)No Competing Activities. Executive acknowledges that the agreements and
covenants contained in this Section 7 are essential to protect the value of the
Company's business and assets and by his current employment with the Company and
its subsidiaries, Executive has obtained and will obtain such knowledge,
contacts, know-how, training, experience and information relating to the
Company's business operations and there is a substantial probability that such
knowledge, know-how, contacts, training, experience and information could be
used to the substantial advantage of a competitor of the Company and to the
Company's substantial detriment. Therefore, Executive agrees that, subject to
the last sentence of this Section 7(a), for the period commencing on the date of
this Agreement and ending on the second anniversary of the termination of
Executive's employment hereunder (such period is hereinafter referred to as the
"Restricted Period"), Executive shall not, in any state in the United States of
America in which the Company or any of its subsidiaries underwrites or issues
policies or otherwise engages in business, (A) participate or engage, directly
or indirectly, for himself or on behalf of or in conjunction with any person,
partnership, corporation or other entity, whether as an employee, agent,
officer, director, shareholder, partner, joint venturer, investor or otherwise,
in any business activities that compete with the businesses conducted or
proposed to be conducted by the Company or any subsidiary, division or affiliate
thereof at the time of such termination; or (B) directly or indirectly interfere
with or disrupt, or attempt to interfere with or disrupt, the relationship,
contractual or otherwise, between the Company or any of its subsidiaries,
divisions or affiliates and any customer, client, agent, distributor,
consultant, independent contractor or employee of the Company or any of its
subsidiaries, divisions or affiliates.


(b)Nondisclosure of Confidential Information. Executive, except in connection
with his employment hereunder, shall not disclose to any person or entity or
use, either during the Term or at any time thereafter, any information not in
the public domain or generally known in the industry, in any form, acquired by
Executive while employed by the Company or, if acquired following the Term, such
information which, to Executive's knowledge, has been acquired, directly or
indirectly, from any person or entity owing a duty of confidentiality to the
Company or any of its subsidiaries or affiliates, relating to the Company, its
subsidiaries or affiliates, including but not limited to information regarding
customers, vendors, suppliers, trade secrets, training programs, manuals or
materials, technical information, contracts, systems, procedures, mailing lists,
know-how, trade names, improvements, price lists, financial or other data
(including the revenues, costs or profits associated with any of the Company's
products or services), business plans, code books, invoices and other financial
statements, computer programs, software systems, databases, discs and printouts,
plans (business, technical or otherwise), customer arid industry lists,
correspondence, internal reports, personnel files, sales and advertising
material, telephone numbers, names, addresses or any other compilation of
information, written or unwritten, which is or was used in the business of the
Company or any subsidiaries or affiliates thereof. Executive agrees not to
remove from the premises of the Company, except as an employee of the Company in
pursuit of the business of the Company or except as specifically permitted in
writing by the Board, any document or other object containing or reflecting any
such confidential information.


Executive agrees and acknowledges that all of such information, whether
developed by him or someone else in any form, and copies and extracts thereof,
are and shall remain the sole and




--------------------------------------------------------------------------------




exclusive property of the Company, and upon termination of his employment with
the Company, Executive shall return to the Company the originals and all copies
of any such information provided to or acquired by Executive in connection with
the performance of his duties for the Company, and shall return to the Company
all files, correspondence and/or other communications received, maintained
and/or originated by Executive during the course of his employment.


(c)Severability. Executive acknowledges and agrees that the covenants set forth
in this Section 7 hereof are reasonable and valid in geographical and temporal
scope and in all other respects. If any of such covenants or such other
provisions of this Agreement are found to be invalid or unenforceable by a final
determination of a court or competent jurisdiction (i) the remaining terms and
provisions hereof shall be unimpaired and (ii) the invalid or unenforceable term
or provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.


(d)Injunctive Relief. Without intending to limit the remedies available to the
Company, Executive acknowledges that a breach of any of the covenants contained
in this Section 7 hereof may result in material irreparable injury to the
Company or its subsidiaries or affiliates for which there is no adequate remedy
at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof, the Company
shall be entitled to obtain a temporary restraining order and/or a preliminary
or permanent injunction, without the necessity of proving irreparable harm or
injury as a result of such breach or threatened breach of this Section 7 hereof,
restraining Executive from engaging in activities prohibited by this Section 7
hereof or such other relief as may be required specifically to enforce any of
the covenants in this Section 7 hereof.


(e)Extension of Restricted Period. In addition to the remedies the Company may
seek and obtain pursuant to Section 7(d) hereof, the Restricted Period shall be
extended by any and all periods during which Executive shall be found by a court
to have been in violation of the covenants contained in this Section 7 hereof.


(f)Further Cooperation. Executive agrees that, at any time and from time to time
during and after the Term, he will execute any and all documents which the
Company may deem reasonably necessary or appropriate to effectuate the
provisions of this Section 7.


SECTION 8. Successors and Assigns; Third-Party Beneficiaries. This Agreement
shall inure to the benefit of, and be binding upon, the successors and assigns
of each of the parties, including, but not limited to, Executive's heirs and the
personal representative of Executive's estate; provided, however, and except as
provided with respect to the repurchase options in sections 11 and 12 below,
that neither party shall assign or delegate any of the obligations created under
this Agreement without the prior written consent of the other party.
Notwithstanding the foregoing, the Company shall have the unrestricted right to
assign this Agreement and to delegate all or any part of its obligations
hereunder to any of its subsidiaries or affiliates or to any entity which
succeeds to the business or assets of the Company, but in such event such
assignee shall expressly assume all obligations of the Company hereunder.
Nothing in this Agreement shall confer upon any person or entity not a party to
this Agreement, or the legal representatives of such person or entity, any
rights or remedies of any nature or kind whatsoever under or by reason of this
Agreement.


SECTION 9. Waiver and Amendments. Any waiver, alteration, amendment or
modification of any of the terms of this Agreement shall be valid only if made
in writing and signed by the parties hereto. No waiver by either of the parties
hereto of their rights hereunder shall be deemed to




--------------------------------------------------------------------------------




constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.


SECTION 10. Co-Brokerage Agreement Payments. As indicated in the Recitals, and
as a part of the ARX Sale Transaction, the LLLP has: (i) purchased twenty-one
percent (21%) of the outstanding equity stock of the Company (the "Company
Stock"); (ii) obtained a loan from United Bank and Trust in St. Petersburg,
Florida in the amount of $4,554,000.00 (the "Loan"), the proceeds of which will
be used almost entirely by the LLLP to fund its acquisition of such stock of the
Company; and (iii) caused ASIC, ASI Lloyds, the LLLP and Willis Re, Inc.
(''Willis'') to enter into a Co­ Brokerage Agreement on or about the date
hereof, wherein, among other things, Willis agrees to make certain co-brokerage
payments to the LLLP as more specifically described therein (the "Co-Brokerage
Agreement") . The payments received by the LLLP from Willis under the Willis
Agreement will be used by the LLLP to repay the indebtedness evidenced by the
Loan.


SECTION 11. Termination for Cause and Voluntary Termination - Repurchase Option.
The parties hereto acknowledge and agree that, should the Company terminate
Executive for Cause, as defined in this Agreement, or should the Executive
voluntarily terminate his employment for any reason, the Company shall have the
right for a period of one hundred twenty (120) days following the date of such
termination, but not the obligation, to elect to repurchase from the LLLP the
number of shares of the Company's stock purchased by the LLLP in the ARX Sale
Transaction equal to: eighty percent (80%) of the total number of shares
purchased by the LLLP, multiplied by a fraction, the numerator of which is the
unamortized principal amount of the Loan, and the denominator of which is the
total original principal amount of the Loan (the ''For Cause Repurchase
Option"). In the event the Company exercises the For Cause Repurchase Option,
the purchase price per share shall be equal to the sum of: (a) $2,200.00 per
share, plus (ii) the interest paid on $2,200.00 of Loan principal from the date
the Loan was made, until the day of closing of the repurchase. The Company is
free to assign the For Cause Repurchase Option to any of its shareholders, or
other individuals or entities, if and when it becomes exercisable. Upon the
valid exercise of the For Cause Repurchase Option, the closing thereunder must
occur within ninety (90) days thereafter, unless delayed by regulatory approval,
in which case the closing must occur within one hundred eighty (180) days
thereafter.


SECTION 12. Termination Without Cause - Repurchase Option. The parties hereto
acknowledge and agree that should the Company terminate Executive without Cause,
as defined in this Agreement, the Company shall have the right for a period of
sixty (60) days following the date of such termination, but not the obligation,
to elect to repurchase from the LLLP the number of shares of the Company's stock
purchased by the LLLP in the ARX Sale Transaction equal to: eighty percent (80%)
of the total number of shares purchased by the LLLP, multiplied by a fraction,
the numerator of which is the unamortized principal amount of the Loan, and the
denominator of which is the total original principal amount of the Loan (the
''Without Cause Repurchase Option").


In the event the Company exercises the Without Cause Repurchase Option, the
purchase price per share shall be the "Fair Market Value" of the shares as of
the time of termination of employment, as agreed to in writing by the parties.
In the event the parties cannot agree on the Fair Market Value of the shares,
the parties shall each submit their respective determinations of the Fair Market
Value to a third party appraiser mutually agreeable to the parties within twenty
days of such date. Such appraiser shall choose, pursuant to a written notice to
the parties (the "Appraiser Notice") which of the two estimations of Fair Market
Value the appraiser determines is correct. The determination of such appraiser
shall be binding on the parties. The parties shall equally share the cost of the
appraiser. The appraiser appointed pursuant to this section shall be a
nationally recognized accounting firm qualified in determining the value of
shares purchased in similar investments, and shall not be an affiliate of any of
the parties. In the event




--------------------------------------------------------------------------------




the parties cannot agree on the appointment of an appraiser, the parties shall
each select an appraiser, both of whom shall be nationally recognized accounting
firms qualified in determining the value of shares purchased in similar
investments, and neither appraiser shall be an affiliate of any of the parties.
The two appraisers chosen shall mutually agree upon a third appraiser, which
shall also be a nationally recognized accounting firm qualified in determining
the value of shares purchased in similar investments and shall not be an
affiliate of any of the parties. The third appraiser shall choose which of the
two estimations of Fair Market Value shall govern, within fifteen (15) days of
the date of its selection, which choice shall be binding .on all parties and
appraisers. The Company is free to assign its Without Cause Repurchase Option to
any of its shareholders, or other individuals or entities, if and when it
becomes exercisable. Upon the valid exercise of the Without Cause Repurchase.
Option, the closing thereunder must occur within ninety (90) days thereafter,
unless delayed by regulatory approval, in which case the closing must occur
within one hundred eighty (180) days thereafter.


SECTION 13. Replacement Agreement. This Agreement supersedes and replaces in its
entirety the Prior Employment Agreement, as defined in the Recitals.


SECTION 14. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE. THE VENUE FOR ANY LEGAL ACTION
HEREUNDER SHALL BE EITHER IN THE CIRCUIT COURT OF PINELLAS COUNTY, FLORIDA, OR
IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF FLORIDA.
    
SECTION 15. Notices. Any notice required or provided for in this Agreement to be
given to any party shall be mailed by certified mail, return receipt requested,
and postage prepaid, or hand delivered, or provided via facsimile, to the party
at the following addresses:


If to Company:
 



If to Executive:
John F. Auer

President
American Strategic Insurance Corp.
1325 Snell Isle Boulevard #211
St. Petersburg, Florida 33704
Facsimile: (727) 822-8765


Such notice shall be effective upon receipt by such other party of such notice.
Any such addresses for notice may be changed by the applicable party to this
Agreement as to such party by providing the other party with notice of any such
address change in the same manner provided above, which shall be effective upon
the receipt of such written notice by the other party.


SECTION 16. No Drafter. This Agreement shall be construed without regard to
whether it was prepared by any party hereto.


SECTION 17. Additional Documents. The parties hereto agree that they will from
time to time execute and delivery any and all additional and supplemental
instruments, and do such other acts and things and may be necessary or desirable
to effect the purposes of this Agreement and the consummation of the
transactions contemplated hereby.






--------------------------------------------------------------------------------




SECTION 18. Attorneys' Fees. Except as provided in Section 12, in the event any
action or proceeding is brought by either party against the other under this
Agreement, the prevailing party shall be entitled to receive reasonable
attorneys' fees and costs from the non-prevailing party. Attorneys' fees and
costs for appellate proceedings shall likewise be governed by this paragraph.


SECTION 19. Invalidity. If any provision contained in this Agreement is held
invalid, in whole or in part, such invalidity shall not affect any other
provision of this Agreement, and the remainder of this Agreement shall be in
force to the full extent provided by applicable law.


SECTION 20. Time. Time is of the essence in all dealings of the parties pursuant
to this Agreement.


SECTION 21. Waiver or Breach. No waiver or breach by the parties hereto of any
provision of this Agreement shall be construed or operate as a waiver of any
subsequent breach by either party.


SECTION 22. Section Headings. The headings of the sections and subsections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof, affect the meaning or interpretation of this
Agreement or of any term or provision hereof.


SECTION 23. Entire Agreement. This Agreement constitutes the entire
understanding and agreement of the parties hereto regarding the employment of
Executive. This Agreement supersedes all prior negotiations, discussions,
correspondence, communications, understandings and agreements between the
parties relating to the subject matter of this Agreement.


SECTION 24. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


COMPANY:


ARX HOLDING CORP.


By:    /s/ Marc Fasteau            
Name: Marc Fasteau
Title: Chairman of the Board


(CORPORATE SEAL)


EXECUTIVE:


/s/ John F. Auer                
CONSENT AND JOINDER


The undersigned hereby acknowledges and agrees to the provisions of Sections 11
and 12 of the Employment Agreement to which this Consent and Joinder is
attached.






--------------------------------------------------------------------------------






Dated:    March 30, 2004
ARX EXECUTIVE HOLDINGS,
LLLP, a Florida limited liability
limited partnership, by its General Partner








